Title: From Thomas Jefferson to Francis Walker Gilmer, 5 August 1825
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
Aug. 5. 25
I recieved, the day before yesterday, Judge Dade’s final answer declining our law-chair, and yesterday I gave the information to the Visitors. I informed them at the same time that your health was so far restored as to give me hopes you  might now accept it, and I referred to them to determine whether they would chuse to have a meeting to make a choice, or, recurring at once to their first choice, would authorise me, by their separate letters to make the proposition to you. it will require a fortnight to get all their answers, on the reciept of which you shall hear from me without delay. Yours affectionatelyTh: Jefferson